*958presented to him by a police officer.” At trial, when Waterbary was asked to identify defendant in court, defendant objected. The court recessed and held two hearings, after which it determined that, while evidence of the pretrial identifications should be excluded because the procedures may have been suggestive, the in-court identification was admissible because it had an independent basis (see United States v Crews, 445 US 463; People v Pleasant, 54 NY2d 972; People v Adams, 53 NY2d 241). While the People failed to show good cause for noncompliance with CPL 710.30 (see People v Briggs, 38 NY2d 319, 322-324), reversal is not required here. There can be little doubt that defendant knew that the People intended to call Waterbury at trial as an identification witness and that he had made the pretrial identifications. Also, the court properly found an independent basis for the in-court identification testimony and proof of defendant’s guilt was overwhelming. Thus, the error, if any, was harmless (see People v Crimmins, 36 NY2d 230; People v Tillman, 74 AD2d 911). (Appeal from judgment of Livingston County Court, Willis, J. — criminal possession forged instrument, second degree.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Schnepp, JJ.